                                                                             E-FILED
                                                Thursday, 07 March, 2019 01:59:45 PM
                                                        Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

MICHAEL VANCE,                    )
                                  )
    Plaintiff,                    )
                                  )
    v.                            )        No. 3:17-CV-3312
                                  )
MICHAEL HILL and SWIFT            )
TRANSPORTATION COMPANY OF )
ARIZONA, LLC, a limited liability )
company,                          )
                                  )
    Defendants and Third-Party )
    Plaintiffs,                   )
                                  )
    v.                            )
                                  )
LOVE’S TRAVEL STOPS AND           )
COUNTRY STORES, INC.,             )
                                  )
    Third-Party Defendant.        )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion to Bar Testimony

of Defendant Michael Hill for Failure to Appear Pursuant to Rule 37

(d/e 41) filed by Plaintiff Michael Vance and the Motion to Dismiss

the Third-Party Complaint at Law Pursuant to Rule 37(d) (d/e 44)

filed by Third-Party Defendant Love’s Travel Stops & Country


                            Page 1 of 14
Stores, Inc. (Love’s). Plaintiff’s Motion is GRANTED, and Love’s

Motion is GRANTED IN PART. Hill willfully and in bad faith failed

to appear at two depositions after receiving proper notice.

Therefore, he is barred from testifying at a trial in this case and

Hill’s third-party claim against Love’s is dismissed with prejudice.

Hill shall also pay the reasonable expenses of Plaintiff and Love’s

caused by Hill’s failure to attend his depositions.

                         I. INTRODUCTION

     In November 2017, Plaintiff Michael Vance filed a two-count

Complaint against Defendants Michael Hill and Swift

Transportation Company of Arizona, LLC, a limited liability

company (Swift), in the Circuit Court of the Eleventh Judicial

Circuit of Illinois, Logan County Case No. 2017L15. In December

2017, Swift removed the case to federal court. In the Complaint,

Plaintiff alleges that Hill and Swift were negligent when Hill, who

was operating a Freightliner truck and trailer as Swift’s agent,

servant, and/or employee, struck a disabled Freightliner semi-truck

on which Plaintiff was working, injuring Plaintiff.

     On October 22, 2018, Swift and Hill filed a Third-Party

Complaint against Love’s seeking contribution. Swift and Hill
                             Page 2 of 14
alleged that Plaintiff was employed by Love’s and acting within the

scope of his employment when he was working on the disabled

semi-truck on the shoulder of the Interstate 55 roadway. Swift and

Hill further alleged that Love’s owed Plaintiff a duty to ensure that

Plaintiff was able to perform his job safely but breached that duty

by failing to properly train and supervise Plaintiff concerning the

proper precautions and safety measures to follow when performing

emergency road service.

                   II. JURISDICTION AND VENUE

     Swift removed this case to federal court on the basis of

diversity jurisdiction under 28 U.S.C. § 1332.

     Plaintiff is a citizen of Illinois. Hill is a citizen of Michigan.

Swift is a limited liability company organized under the laws of the

State of Delaware with its principal place of business in the State of

Arizona. The citizenship of a limited liability company is the

citizenship of each of its members. Thomas v. Guardsmark, LLC,

487 F.3d 531, 534 (7th Cir. 2007). Swift Transportation Co., LLC is

the sole member of Swift. Swift Transportation Co., LLC is a limited

liability company organized under the laws of the State of Delaware

with its principal place of business in the State of Arizona. The sole
                              Page 3 of 14
member of Swift Transportation Co., LLC is Knight-Swift

Transportation Holdings, Inc., a publicly traded corporation

organized under the laws of Delaware with a principal place of

business in the State of Arizona. Therefore, the parties are

completely diverse. The Court does not consider the citizenship of

Love’s because the citizenship of a third-party defendant adverse

solely to the third-party plaintiff is not relevant to the existence of

diversity jurisdiction. Caterpillar Inc. v. Lewis, 519 U.S. 61, 66 n. 1

(1996); Kemper-Prime Indus. Partners v. Montgomery Watson

Americas, Inc., 487 F.3d 1061, 1063 (7th Cir. 2007) (noting that “a

defendant’s impleader under Fed. R. Civ. P. 14 of a party that is not

diverse from the plaintiff does not destroy jurisdiction”).

     In addition, the amount in controversy exceeds $75,000

exclusive of interest and costs. Generally, when removal is sought

based on diversity jurisdiction under 28 U.S.C. §1332, the sum

demanded in good faith in the complaint is deemed the amount in

controversy. 28 U.S.C. §1446(c)(2). Where State practice does not

allow a demand for a specific sum, as is the case in Illinois, removal

is proper if the district court finds, by a preponderance of the



                              Page 4 of 14
evidence, that the amount in controversy specified in §1332(a) is

satisfied. See 28 U.S.C. §1446(c)(2)(B).

     Plaintiff alleged he suffered severe and permanent injuries,

lost “sums of money which would have otherwise accrued to him,”

lost the capacity to earn money in the future, and is liable for

hospital and medical services. Meridian Sec. Inc. Co. v. Sadowski,

441 F.3d 536, 541-42 (7th Cir. 2006) (noting that a removing

defendant can meet the burden of showing a good-faith estimate of

the stakes by calculating the amount in controversy from the

complaint’s allegations). As these alleged damages could well

exceed $75,000, the Court finds the amount-in-controversy

requirement met.

     The Court has supplemental jurisdiction over the third party-

claim pursuant to 28 U.S.C. §1367.

     Venue is proper in this district because a substantial part of

the events or omissions giving rise to the claim occurred in this

judicial district. 28 U.S.C. § 1391(b)(2). Moreover, removal to this

Court is proper because it is “the district and division embracing

the place where [the state court] action is pending.” 28 U.S.C.

§ 1441(a).
                             Page 5 of 14
                         III. BACKGROUND

     On October 9, 2018, Plaintiff filed a Motion to Compel

Discovery (d/e 24), seeking an order compelling Hill to appear for

his deposition. Swift and Hill—who are represented by the same

attorneys—responded that they were not refusing to produce Hill for

deposition but that a deposition at that time did not make sense

because they anticipated filing a third-party complaint.

     On October 22, 2018, Magistrate Judge Tom Schanzle-

Haskins granted the Motion to Compel in part. Judge Schanzle-

Haskins delayed the deposition until January 2019 to give the

third-party defendant time to appear and participate in the

deposition. Judge Schanzle-Haskins ordered defense counsel to

provide Plaintiff’s counsel with three dates between January 2,

2019 and January 18, 2019. Plaintiff could set the deposition for

any one of those three dates. Judge Schanzle-Haskins ordered Hill

to appear and be deposed. If Hill did not appear, Judge Schanzle-

Haskins held that Plaintiff may seek sanctions for Hill’s failure to

comply with the discovery order.

     On January 22, 2019, defense counsel filed a Status Report

(d/e 38) regarding the deposition of Hill. The Status Report
                             Page 6 of 14
provided that Hill “is an over-the-road truck driver no longer

working for Swift.” Status Report ¶ 3. Hill’s deposition was

scheduled for January 7, 2019 by video.1 Hill did not appear. The

parties agreed to depose Hill at a later date. Counsel for

Defendants subpoenaed Hill for deposition January 21, 2019.

Defense counsel also hired a private investigator in Michigan to

reach out to Hill and confirm receipt of the subpoena. The

investigator discovered that Hill resided at a new address. On

January 20, 2019, the investigator confirmed Hill’s residence at the

new address, left a copy of the subpoena attached to his front door,

and verbally confirmed that Hill had knowledge of the deposition.

Hill did not appear at the deposition. Swift paid all out-of-pocket

costs for the deposition. Counsel did not travel to the deposition

site but participated by video or phone. In the Status Report, Swift

and Hill sought the Court’s assistance in compelling Hill to appear

for his deposition.




1Swift and Hill assert that the parties agreed to take the deposition by video
because Hill had not driven for Swift since March 2016, was employed by
another trucking company, and lived in Michigan. Resp. to Motions for
Sanctions at 2 (d/e 45).
                                 Page 7 of 14
     That same day, Judge Schanzle-Haskins entered a Text Order

stating that a Status Report is not a motion and, if a party wants

relief, the party should file a motion.

     On February 12, 2019, Plaintiff filed the Motion to Bar

Testimony of Defendant Michael Hill at issue herein. Plaintiff

argues that Hill failed to comply with the Court order requiring

defense counsel to present Hill for deposition between January 2,

2019 and January 18, 2019. Mot. ¶ 7. Plaintiff seeks to bar Hill

from testifying in this case.

     On February 22, 2019, Love’s filed the Motion to Dismiss the

Third-Party Complaint at Law Pursuant to Rule 37(d) at issue

herein. Love’s seeks the dismissal of the entire Third-Party

Complaint filed against Love’s.

     Swift and Hill filed a response to the motions (d/e 45). Swift

and Hill assert that, if the Court finds that a sanction is warranted,

the Court should sanction Hill by barring Hill from testifying at

trial. Swift and Hill assert that dismissal of the Third-Party

Complaint is not warranted because Hill’s testimony does not bear

on the question of whether Love’s breached its duty by failing to

properly train and supervise Plaintiff, which is the subject of the
                                Page 8 of 14
Third-Party Complaint. In the alternative, if the Court finds that

dismissal of Hill’s third-party claim against Love’s is warranted,

Swift asks that the Court only strike Hill’s allegations from the

Third-Party Complaint and decline to strike the Third-Party

Complaint in its entirety because Swift has fully complied with the

discovery directed against it.

                            IV. ANALYSIS

     Rule 37(b)(2) provides that a court may sanction a party who

“fails to obey an order to provide or permit discovery.” Fed. R. Civ.

P. 37(b)(2). Rule 37(d) provides that a court may order sanctions if

a party fails to appear for a deposition after being served with

proper notice. Fed. R. Civ. P. 37(d). The possible sanctions include:

     (i) directing that the matters embraced in the order or
     other designated facts be taken as established for
     purposes of the action, as the prevailing party claims;

     (ii) prohibiting the disobedient party from supporting or
     opposing designated claims or defenses, or from
     introducing designated matters in evidence;

     (iii) striking pleadings in whole or in part;

     (iv) staying further proceedings until the order is obeyed;

     (v) dismissing the action or proceeding in whole or in
     part;


                             Page 9 of 14
      (vi) rendering a default judgment against the disobedient
      party[.]

See Fed. R. Civ. P. 37(b)(2)(A)(i)-(vi)2; Fed. R. Civ. P. 37(d)(3)

(providing that the types of sanctions available for a party’s failure

to attend his own deposition include those listed in Rule

37(b)(2)(A)(i)-(vi)). Rule 37(d) further provides for an award of

reasonable expenses:

      Instead of or in addition to these sanctions, the court
      must require the party failing to act, the attorney
      advising that party, or both to pay the reasonable
      expenses, including attorney’s fees, caused by the failure,
      unless the failure was substantially justified or other
      circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(d)(3).

      It is within this Court’s discretion to determine whether to

sanction a party and the appropriate sanction. Melendez v. Illinois

Bell Tel. Co., 79 F.3d 661, 671 (7th Cir. 1996). Any sanction

imposed must be “proportionate to the circumstances surrounding

a party’s failure to comply with discovery rules.” Melendez, 79 F. 3d

at 672. When the sanction imposed is dismissal, the Court must




2Rule 37(b)(2)(A)(vii) provides that the sanction may include “treating as
contempt of court the failure to obey any order except an order to submit to a
physical or mental examination.”
                                Page 10 of 14
find bad faith, willfulness, or fault. E360 Insight, Inc. v. Spamhaus

Project, 658 F.3d 637, 642 (7th Cir. 2011) (involving Rule 37(b)); see

also Collins v. Illinois, 554 F.3d 693, 696 (7th Cir. 2009) (Rule 37(d)

authorizes dismissal as a sanction when a party fails to appear for

deposition after being served proper notice if the “party’s actions

displayed willfulness, bad faith, or fault”).

     The Court finds that sanctions are warranted under Rule 37(b)

for Hill’s failure to appear for deposition after being ordered to

appear by Magistrate Judge Schanzle-Haskins. In addition,

sanctions are warranted under Rule 37(d) for Hill’s failure to appear

for deposition on two occasions after being served with proper

notice. Although Hill has filed a response to the motions for

sanctions, he has offered no explanation for his failures to appear.

     As for the appropriate sanction, the Court finds that barring

Hill from testifying in this case is appropriate. See Fed. R. Civ. P.

36(b)((2)(A)(ii). In addition, Hill’s third party claim against Love’s is

dismissed as a sanction. The Court finds that Hill’s failure to

attend his depositions was willful and in bad faith. Hill’s own

attorney subpoenaed Hill to testify at one of the depositions. Hill

apparently did not keep his counsel apprised of his address, as
                             Page 11 of 14
defense counsel learned from their investigator that Hill moved.

Nonetheless, despite being represented by counsel and notified of

the depositions, Hill failed to appear. Under these circumstances,

dismissal of Hill’s third-party claim against Love’s is warranted.

The Court will not, however, dismiss Swift’s third party claim

against Love’s as Swift has not engaged in any sanctionable

conduct.

     Finally, under Rule 37(d)(3), the Court must require the party

failing to act, the attorney advising that party, or both to pay

reasonable expenses caused for the failure to appear unless the

failure to appear was substantially justified or other circumstances

make an award of expenses unjust. See Kuberski v. Allied

Recreation Grp., Inc., No. 1:15-CV-00320-RL-SLC, 2017 WL

3327648, at *5 (N.D. Ind. Aug. 3, 2017) (noting the court must

award attorney’s fees and travel expenses for the plaintiff’s non-

appearance at his deposition if the failure to appear was not

substantially justified and no other circumstance make the award

unjust). Because Hill’s non-appearance at the January 7, 2019 and

January 21, 2019 depositions was not substantially justified and no

other circumstances make an award unjust, Hill shall pay Plaintiff’s
                            Page 12 of 14
and Love’s reasonable expenses, including attorney’s fees and costs,

associated with the properly noticed January 7, 2019 and January

21, 2019 depositions of Hill. Plaintiff and Love’s shall file a

statement of expenses incurred with regard to the depositions on or

before March 21, 2019.

                           V. CONCLUSION

     For the reasons stated, the Motion to Bar Testimony of

Defendant Michael Hill for Failure to Appear Pursuant to Rule 37

(d/e 41) filed by Plaintiff Michael Vance is GRANTED and the

Motion to Dismiss the Third-Party Complaint at Law Pursuant to

Rule 37(d) (d/e 44) filed by Third-Party Defendant Love’s Travel

Stops & Country Stores, Inc. is GRANTED IN PART. Defendant Hill

is barred from testifying at trial in this case. In addition, Hill’s

third-party claim against Love’s is DISMISSED WITH PREJUDICE.

Hill shall pay the reasonable expenses of Plaintiff and Love’s

associated with the depositions of January 7, 2019 and January 21,

2019. Plaintiff and Love’s shall submit to the Court a statement of

those expenses on or before March 21, 2019. Hill may file

objections to the amounts requested on or before April 4, 2019.



                             Page 13 of 14
ENTERED: March 7, 2019

FOR THE COURT:
                       s/Sue E. Myerscough
                     SUE E. MYERSCOUGH
                     UNITED STATES DISTRICT JUDGE




                     Page 14 of 14
